Wilson, Chief Justice, delivered the opinion of the Court: (1)  This suit was brought in the Municipal Court of the city of Chicago. The summons was issued under the private seal of the clerk, and signed by him as such. The sufficiency of the process is objected to, because it is not under the public seal. The law provides that the Municipal Court shall be a court of record, and shall have a seal, to be furnished by the Common Council. The process of said Court shall be tested by the judge, and shall be issued in the same manner as in the Circuit Courts. And the law having provided that until a public seal was provided for the Circuit Court, the clerk should use his private seal, it would seem clear that the same practice should prevail in the Municipal Court. And the words, manner of issuing the process, must be understood to refer to the mode of sealing and signing, &c. The same reason that requires the use of a private seal to the process of the Circuit Court, applies, also, under similar circumstances, to the Municipal Court. And the fact that there is no public seal, is proved by the certificate of the clerk. The objection to the declaration, that it contains no averment that the cause of action arose in Chicago, or that the plaintiff and defendant, or the defendant, resided there at the commencement of the suit, has been decided by this Court in the case of Beaubien v. Brinckerhoff, (2) to be an invalid objection. Judgment affirmed. Note. See Mitcheltree v. Stewart et al., Ante 17 - 20, and note ; Townsend v. Griggs et al., Ante 365.   Smith, Justice, was not present on the argument of this cause, and gave no opinion.    Ante 269.